Order entered February 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00999-CR

                           JACKY SCOTT GARRETT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81797-2012

                                           ORDER
       The Court REINSTATES the appeal.

       On January 20, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) appellant is represented by court-appointed counsel; (4) Janet Dugger is the court

reporter who recorded the proceedings; (5) Ms. Dugger’s explanation for the delay in filing the

record is her workload; and (6) Ms. Dugger will file the record forty-five days from the February

12, 2015 hearing.
        We ORDER Janet Dugger, official court reporter of the 296th Judicial District Court, to

file the complete reporter’s record, including all exhibits admitted into evidence, by APRIL 1,

2015.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Janet

Dugger, official court reporter, 296th Judicial District Court, and to counsel for all parties.

                                                       /s/     LANA MYERS
                                                               JUSTICE